— Malone Jr., J.
Appeal from an order of the County Court of Cortland County (Ames, J.), entered January 11, 2008, which classified defendant as a risk level three sex offender pursuant to the Sex Offender Registration Act.
Defendant waived indictment, pleaded guilty to a superior court information charging him with rape in the second degree and rape in the third degree, and was sentenced as a second felony offender to an aggregate prison term of 3x/2 to 7 years. The Board of Examiners of Sex Offenders recommended that defendant be classified as a risk level three sex offender and, following a hearing, County Court adopted the Board’s recommendation. This appeal by defendant ensued.
We affirm. Preliminarily, we note that defendant failed to challenge any of the points assessed on the risk assessment instrument, raised no objection to the proof submitted at the hearing and elected not to offer any testimony or other evidence on his behalf. Accordingly, defendant has failed to preserve his present challenges to his risk level classification for our review (see People v Coleman, 45 AD3d 1118 [2007], lv denied 10 NY3d 705 [2008]; People v Pierce, 27 AD3d 1182 [2006]). In any event, contrary to defendant’s assertion, County Court’s analysis of the various risk factors and its resulting findings of fact and conclusions of law were more than adequate. Similarly unpersuasive is defendant’s claim that the proof submitted at the hearing — namely, the risk assessment instrument — should have been the subject of a Frye hearing (see Frye v United States, 293 F 1013 [1923]). Simply put, neither the risk assessment instrument, the presentence investigation report nor the case summary requires expert testimony to explain or understand their respective uses. Accordingly, we decline to disturb County Court’s classification of defendant as a risk level three sex offender.
Peters, J.E, Rose, Lahtinen and Kane, JJ., concur. Ordered that the order is affirmed, without costs.